Exhibit 10.5

 

Amended and Restated Certificate of Incorporation,

dated July 29, 2008

 

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

(Pursuant to Sections 242 and 245 of the

General Corporation Law of the State of Delaware)

 

THE CHILDREN’S PLACE RETAIL STORES, INC. (the “Corporation”), a corporation
organized and existing under and by virtue of the provisions of the General
Corporation Law of the State of Delaware (the “General Corporation Law”),  DOES
HEREBY CERTIFY:

 

1.             That the name of the Corporation is THE CHILDREN’S PLACE RETAIL
STORES, INC.; the Corporation was originally incorporated under the name “The
Children’s Place Retail Stores II, Inc.” pursuant to the General Corporation Law
and the Corporation’s original certificate of incorporation was filed with the
Secretary of State of the State of Delaware on June 3, 1988.  The Corporation’s
certificate of incorporation was subsequently amended by a certificate of merger
on July 29, 1988, and pursuant to such amendment, the Corporation was renamed
“The Children’s Place Retail Stores, Inc.”  The Corporation’s certificate of
incorporation was subsequently amended and restated on each of June 28, 1996,
December 31, 1996 and September 18, 1997.

 

2.             That the Board of Directors duly adopted resolutions proposing to
amend and restate the Corporation’s certificate of incorporation, declaring said
amendment and restatement to be advisable and in the best interests of the
Corporation and its stockholders, and authorizing the appropriate officers of
the Corporation to solicit the consent of the stockholders therefor.

 

3.             That this Amended and Restated Certificate of Incorporation,
which restates and integrates and further amends the provisions of the
Corporation’s certificate of incorporation, was duly adopted by the board of
directors and stockholders of the Corporation in accordance with Sections 242
and 245 of the General Corporation Law.

 

5.             That the Corporation’s certificate of incorporation be amended
and restated in its entirety to read as follows:

 

ARTICLE ONE

 

The name of the corporation is THE CHILDREN’S PLACE RETAIL STORES, INC. (the
“Corporation”).

 

1

--------------------------------------------------------------------------------


 

ARTICLE TWO

 

The address of the Corporation’s registered office in the State of Delaware is
2711 Centerville Road, Suite 400, in the City of Wilmington, County of New
Castle.  The name of its registered agent at such address is Corporation Service
Company.

 

ARTICLE THREE

 

The nature of the business and of the purposes to be conducted and promoted by
the Corporation are to conduct any lawful business, to promote any lawful
purpose and to engage in any lawful act or activity for which a corporation may
be organized under the General Corporation Law of the State of Delaware.

 

ARTICLE FOUR

 

The Corporation shall have authority, to be exercised by the Board of Directors,
to issue (i) 100,000,000 shares of common stock of the par value of $0.10 per
share (the “Common Stock”) and (ii) 1,000,000 shares of preferred stock of the
par value of $1.00 per share (the “Preferred Stock”).  The Preferred Stock may
be issued (A) in one or more series and with such designations, powers,
preferences, rights, and such qualifications, limitations or restrictions
thereof, as the Board of Directors shall fix by resolution or resolutions which
are permitted by Section 151 of the General Corporation Law of the State of
Delaware for any such series of Preferred Stock, and (B) in such number of
shares in each such series as the Board of Directors shall, by resolution, fix,
provided that the aggregate number of all shares of Preferred Stock issued shall
not exceed the number of shares of Preferred Stock authorized hereby.

 

Each holder of Common Stock shall at every meeting of stockholders of the
Corporation be entitled to one vote in person or by proxy on each matter
submitted to a vote of stockholders for each share of Common Stock held by such
holder as of the record date for such meeting.  Subject to the rights, if any,
of the holders of the Preferred Stock, the holders of the Common Stock shall be
entitled to the entire voting power, all dividends declared and paid by the
Corporation and all assets of the Corporation available for distribution to
stockholders in the event of any liquidation, dissolution or winding up of the
Corporation.

 

ARTICLE FIVE

 

The number of directors which shall constitute the whole Board of Directors of
the Corporation shall be not less than three nor more than 12 and the exact
number shall be fixed from time to time by the Board of Directors pursuant to a
resolution adopted by a majority of the directors then in office; provided,
however, that such maximum number of directors may be increased from time to
time to reflect the rights, if any, of holders of Preferred Stock to elect
directors in accordance with the terms of the resolution or resolutions adopted
by the Board of Directors providing for the issue of such shares of Preferred
Stock. The number of directors may be increased or decreased only by action of
the Board of Directors. The directors, other than those who

 

2

--------------------------------------------------------------------------------


 

may be elected by the holders of any series of Preferred Stock, will be
classified with respect to the time for which they severally hold office into
three classes, as nearly equal in number as possible, designated Class I,
Class II and Class III. The directors first appointed to Class I will hold
office for a term expiring at the annual meeting of stockholders of the
Corporation to be held in 1998; the directors first appointed to Class II will
hold office for a term expiring at the annual meeting of stockholders of the
Corporation to be held in 1999; and the directors first appointed to Class III
will hold office for a term expiring at the annual meeting of stockholders of
the Corporation to be held in 2000, with the members of each class to hold
office until their successors are elected and qualified.  At each succeeding
annual meeting of the stockholders of the Corporation, the successors of the
class of directors whose terms expire at that meeting will be elected to hold
office for a term expiring at the annual meeting of stockholders held in the
third year following the year of their election and until their successors are
elected and qualified.  Election of directors of the Corporation need not be by
written ballot unless requested by the Chairman of the Board of Directors or by
the holders of a majority of the voting power of the outstanding shares of stock
entitled to vote in the election of directors and present in person or
represented by proxy at a meeting of the stockholders at which directors are to
be elected.

 

                Subject to the rights, if any, of the holders of the Preferred
Stock with respect to the election of directors, directors shall be elected by a
majority of votes cast by the shares present at a meeting of stockholders and
entitled to vote on the election of directors at such meeting, a quorum being
present at such meeting, unless the election is contested, in which case
directors shall be elected by a plurality of votes cast by the shares present at
such meeting. A “majority of votes cast” means that the number of votes cast
“for” the election of the nominee exceeds 50% of the total number of votes cast
“for” or “against” the election of that nominee. A “contested election” shall
mean an election at which the number of nominees for election as director is
greater than the number of directors to be elected. For purposes hereof, the
number of nominees shall be determined as of the last date on which a
stockholder in accordance with the Bylaws of the Corporation may nominate a
person for election as a director in order for such nomination to be required to
be presented for a vote of the stockholders. Cumulative voting shall not apply
in the election of directors and no stockholder will be permitted to accumulate
votes in respect of the election of any director.

 

ARTICLE SIX

 

                Subject to the rights, if any, of the holders of any Preferred
Stock, the power to fill vacancies on the Board of Directors (whether by reason
of resignation, removal, death, an increase in the number of directors or
otherwise) shall be vested solely in the Board of Directors, and vacancies may
be filled by the affirmative vote of a majority of the directors then in office,
even if less than a quorum, or by the sole remaining director, unless all
directorships are vacant, in which case the stockholders shall fill the then
existing vacancies.  Any director chosen by the Board of Directors to fill a
vacancy (including a vacancy resulting from an increase in the number of
directors) shall hold office for the remainder of the full term of the class of
directors in which the vacancy occurred (or in which the new directorship was
created) and until that director’s successor shall be elected and shall have
qualified.  No decrease in the number of directors constituting the Board of
Directors may shorten the term of any incumbent director.

 

3

--------------------------------------------------------------------------------


 

ARTICLE SEVEN

 

Special meetings of the stockholders of the Corporation for any purpose or
purposes may be called at any time by the Chairman of the Board of Directors or
by the Secretary of the Corporation within ten calendar days after receipt of a
written request from a majority of the total number of directors which the
Corporation would have if there were no vacancies.  Such special meetings may
not be called by any other person or persons.

 

ARTICLE EIGHT

 

Any action required by the General Corporation Law of the State of Delaware to
be taken at an annual or special meeting of stockholders of the Corporation, and
any action which otherwise may be taken at any annual or special meeting of
stockholders of the Corporation, shall be taken only at a duly called meeting of
the stockholders of the Corporation and, notwithstanding Section 228 of the
General Corporation Law of the State of Delaware, no such action shall be taken
by written consent or consents without a meeting of the stockholders of the
Corporation.

 

ARTICLE NINE

 

Except as otherwise provided by law, at any annual or special meeting of the
stockholders of the Corporation, only such business shall be conducted or
considered as shall have been properly brought before the meeting.  Except as
otherwise provided herein, in order to have been properly brought before the
meeting, such business must have been either (A) specified in the written notice
of the meeting, or any supplement thereto, given to the stockholders of record
on the record date for such meeting by or at the direction of the Board of
Directors; (B) brought before the meeting at the direction of the Chairman of
the Board, the President or the Board of Directors; or (C) specified in a
written notice given by or on behalf of a stockholder of record on the record
date for such meeting entitled to vote thereat or a duly authorized proxy for
such stockholder, in accordance with all requirements set forth in this
Article Nine.  A notice referred to in clause (C) of the preceding sentence must
be delivered personally to, or mailed to and received at, the principal
executive office of the Corporation, addressed to the attention of the
Secretary, not less than 45 days nor more than 60 days prior to the meeting;
provided, however, that in the event that less than 55 days’ notice or prior
public disclosure of the date of the meeting was given or made to stockholders,
notice by the stockholder to be timely must be so received not later than the
close of business on the tenth day following the day on which such notice of the
date of the meeting was mailed or such public disclosure was made, whichever
first occurred.  Such notice referred to in clause (C) of the second sentence of
this Article Nine shall set forth: (i) a full description of each such item of
business proposed to be brought before the meeting and the reasons for
conducting such business at such meeting; (ii) the name and address of the
person proposing to bring such business before the meeting; (iii) the class and
number of shares held of record, held beneficially and represented by proxy by
such person as of the record date for the meeting (if such date has then been
made publicly available) and as of the date of such notice; (iv) if any item of
such business involves a nomination for director, all information regarding each
such nominee that would be required to be set forth in a definitive proxy
statement filed with the Securities and Exchange Commission (the “Commission”)
pursuant to Section 14 of the Securities Exchange Act of 1934, as amended, or
any successor

 

4

--------------------------------------------------------------------------------


 

thereto (the “Exchange Act”), and the written consent of each such nominee to
serve if elected; (v) any material interest of the stockholder in such item of
business; and (vi) all other information that would be required to be filed with
the Commission if, with respect to the business proposed to be brought before
the meeting, the person proposing such business was a participant in a
solicitation subject to Section 14 of the Exchange Act.  No business shall be
brought before any meeting of stockholders of the Corporation otherwise than as
provided in this Article Nine.  The Board of Directors may require a proposed
nominee for director to furnish such other information as may be required to be
set forth in a stockholder’s notice of nomination which pertains to the nominee
or which may be reasonably required to determine the eligibility of such
proposed nominee to serve as a director of the Corporation.  The chairman of the
meeting may, if the facts warrant, determine that a nomination or stockholder
proposal was not made in accordance with the foregoing procedure, and if the
chairman should so determine, the chairman shall so declare to the meeting and
the defective nomination or proposal shall be disregarded.

 

ARTICLE TEN

 

The Bylaws of the Corporation, as amended and restated on the date hereof, are
hereby adopted by the Board of Directors.  In furtherance and not in limitation
of the powers conferred by statute, the Board of Directors is expressly
authorized to make, repeal, alter, amend and rescind the Bylaws of the
Corporation, by the affirmative vote of a majority of the total number of
directors which the Corporation would have if there were no vacancies.

 

Notwithstanding anything contained in this Certificate of Incorporation to the
contrary, Sections 6(b), 6(j) and 6(l) of Article I of the Bylaws, Sections
2(b), 2(c) and 2(d) of Article II of the Bylaws and Article VI of the Bylaws may
not be amended or repealed by the stockholders, and no provision inconsistent
therewith may be adopted by the stockholders, without the affirmative vote of
the holders of at least 75% of the voting power of the outstanding shares of
stock entitled to vote in the election of directors, voting as a single class.

 

ARTICLE ELEVEN

 

To the fullest extent that the General Corporation Law of the State of Delaware,
as it exists on the date hereof or as it may hereafter be amended, permits the
limitation or elimination of the liability of directors, no director of the
Corporation shall be personally liable to the Corporation or its stockholders
for monetary damages for breach of fiduciary duty as a director. 
Notwithstanding the foregoing, a director shall be liable to the extent provided
by applicable law (1) for any breach of the director’s duty of loyalty to the
Corporation or its stockholders, (2) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law, (3) under
Section 174 of the General Corporation Law of the State of Delaware or any
successor provision thereto, or (4) for any transaction from which the director
derived any improper personal benefit.  The provisions of this Article Eleven
are not intended to, and shall not, limit, supersede or modify any other defense
available to a director under applicable law.  Neither the amendment or repeal
of this Article Eleven, nor the adoption of any provision of this Certificate of
Incorporation inconsistent with this Article Eleven, shall adversely affect any
right or protection of a director of the Corporation existing at the time of
such amendment, repeal or adoption.

 

5

--------------------------------------------------------------------------------


 

ARTICLE TWELVE

 

The Corporation shall, to the fullest extent permitted by Section 145 of the
General Corporation Law of the State of Delaware, as the same may be amended and
supplemented, or by any successor provision thereto (“Section 145”), indemnify
any and all persons whom it shall have power to indemnify under Section 145 from
and against any and all of the expenses, liabilities or other matters referred
to in or covered by Section 145.  The Corporation shall advance expenses to the
fullest extent permitted by Section 145.  Such right to indemnification and
advancement of expenses shall continue as to a person who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of the
heirs, executors and administrators of such person.  The indemnification and
advancement of expenses provided for herein shall not be deemed exclusive of any
other rights which any person may have or hereafter acquire under any statute,
Bylaw, agreement, vote of stockholders or disinterested directors or otherwise. 
Without limiting the generality or the effect of the foregoing, the Corporation
may enter into one or more agreements with any person which provide for
indemnification greater than or different from that provided in this
Article Twelve or Section 145.  Neither the amendment or repeal of this
Article Twelve, nor the adoption of any provision of this Certificate of
Incorporation inconsistent with this Article Twelve, shall adversely affect any
right or protection of any person existing at the time of such amendment, repeal
or adoption.

 

The Corporation shall have power to purchase and maintain insurance on behalf of
any person who is or was a director, officer, employee or agent of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against him
and incurred by him in any such capacity, or arising out of his status as such,
whether or not the Corporation would have the power to indemnify him against
such liability under the provisions hereof or under Section 145 of the General
Corporation Law or any other applicable law.

 

ARTICLE THIRTEEN

 

Subject to the rights, if any, of the holders of any Preferred Stock to elect
additional directors or to remove directors so elected, a duly elected director
of the Corporation may be removed from such position by the stockholders only
for cause and only in the manner specified in this Article Thirteen.  Any such
removal may be effected only by the affirmative vote of the holders of a
majority of the voting power of the outstanding shares of stock entitled to vote
in the election of directors, voting as a single class.  Except as may be
provided by applicable law, cause for removal will be deemed to exist only if
the director whose removal is proposed has been convicted of a felony or
adjudicated by a court of competent jurisdiction to be liable to the Corporation
or its stockholders for misconduct as a result of (a) a breach of such
director’s duty of loyalty to the Corporation, (b) any act or omission by such
director not in good faith or which involves a knowing violation of law or
(c) any transaction from which such director derived an improper personal
benefit, and such conviction or adjudication is no longer subject to direct
appeal.

 

6

--------------------------------------------------------------------------------


 

ARTICLE FOURTEEN

 

Whenever a compromise or arrangement is proposed between this Corporation and
its creditors or any class of them and/or between this Corporation and its
stockholders or any class of them, any court of equitable jurisdiction within
the State of Delaware may, on the application in a summary way of this
Corporation or any creditor or stockholder thereof or on the application of any
receiver or receivers appointed for this Corporation under the provisions of
Section 291 of Title 8 of the Delaware Code or on the application of trustees in
dissolution or of any receiver or receivers appointed for this Corporation under
the provisions of Section 279 of Title 8 of the Delaware Code order a meeting of
the creditors or class of creditors, and/or of the stockholders or class of
stockholders, of this Corporation, as the case may be, to be summoned in such
manner as the said court directs.  If a majority in number representing
three-fourths in value of the creditors or class of creditors, and/or of the
stockholders or class of stockholders, of this Corporation, as the case may be,
agree to any compromise or arrangement and to any reorganization of this
Corporation as a consequence of such compromise or arrangement, the said
compromise or arrangement and the said reorganization shall, if sanctioned by
the court to which the said application has been made, be binding on all the
creditors or class of creditors, and/or on all the stockholders or class of
stockholders, of this Corporation, as the case may be, and also on this
Corporation.

 

ARTICLE FIFTEEN

 

Any amendment, alteration, change or repeal of any provision contained in the
second paragraph of Article Five or in Article Six, Seven, Eight, Nine, Ten or
Thirteen or this Article Fifteen of this Certificate of Incorporation, or the
adoption of any provision inconsistent therewith, may be effected only by the
affirmative vote of the holders of 75% of the voting power of the outstanding
shares of stock entitled to vote in the election of directors, voting as a
single class, and all rights conferred on stockholders herein are granted
subject to any provision of the General Corporation Laws of the State of
Delaware, as amended.

 

This Amended and Restated Certificate of Incorporation was duly adopted in
accordance with the provisions of Section 242 and Section 245 of the General
Corporation Law of the State of Delaware.

 

 

IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been executed by a duly authorized officer of this corporation on this 29th day
of July 2008.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

/s/ Susan J. Riley

 

Name: Susan J. Riley

 

Title: Executive Vice President, Finance & Administration

 

7

--------------------------------------------------------------------------------